Citation Nr: 0513200	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  98-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1987 to January 1997, with later service in the Air 
Force Reserve.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision by 
the Oakland Regional Office (RO) of the Department of 
Veterans Affairs (VA) which in pertinent part, granted 
service connection for lumbosacral strain (rated 
noncompensable) and denied service connection for sinusitis.  
In December 1998, the veteran testified before a Hearing 
Officer at the RO.  In the June 1999 Supplemental Statement 
of the Case signed by the Hearing Officer, the lumbosacral 
strain was assigned a 10 percent rating and the matter of 
service connection for sinusitis continued to be denied.  In 
January 2004, a Travel Board hearing was scheduled, but the 
veteran failed to report.  In September 2004, the Board 
remanded for further development the issue of entitlement to 
a rating in excess of 10 percent for a lumbosacral strain and 
denied service connection for sinusitis.  The matter of the 
rating for lumbosacral strain is the only issue remaining 
before the Board.  


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the September 2004 remand, the Board, among other things, 
asked the AOJ to arrange for a VA orthopedic examination to 
determine the current severity of the veteran's service-
connected lumbosacral strain, and to then readjudicate the 
veteran's claim.  While the RO complied with part of the 
remand instructions (see temporary file associated with the 
claims file), there is no indication that such a VA 
examination was scheduled, or that the claim was 
readjudicated.  (See September 2004 Board remand, p. 7 and 8, 
indented paragraph #'s: 3 and 4.).  The United States Court 
of Appeals for Veterans Claims has held that where remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. See 
Stegall v. West, 11 Vet. App. 268 (1998).  Given the above, 
the Board has no recourse but to remand the case to the AOJ, 
again, for the actions that were not previously completed.  

Accordingly, the case is remanded for the following:

1.  The RO should arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's 
service-connected lumbosacral strain.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
tests or studies should be completed.  
The examiner should be provided copies 
of the criteria for rating low back 
disability in effect prior to September 
2002, those in effect between September 
2002 and September 2003, and those in 
effect from September 26, 2003.  The 
findings reported must be sufficiently 
complete to enable consideration under 
all three sets of rating criteria.  The 
examiner must comment on whether there 
is any additional limitation of motion 
or function due to pain, weakness, 
excess, fatigability, incoordination, 
and to the extent possible, flare-ups 
of symptoms.  The examiner should 
explain the rationale for all opinions.  

3.  The RO should then re-adjudicate 
the claim.  If it remains denied, the 
RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, 
if in order, for further consideration.

The purposes of this remand are to satisfy due process 
requirements, compile all evidence necessary to decide this 
claim, and to ensure compliance with the prior remand, in 
accordance with Stegall, supra. No action is required of the 
appellant unless he is notified.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


